Cite as 2016 Ark. App. 126


                ARKANSAS COURT OF APPEALS
                                      DIVISION III
                                     No. CR-15-670

 CHARLES RONK                                   Opinion Delivered:   February 24, 2016
                              APPELLANT
                                                APPEAL FROM THE COLUMBIA
 V.                                             COUNTY CIRCUIT COURT
                                                [NO.CR-2014-56-5]
 STATE OF ARKANSAS
                                  APPELLEE HONORABLE DAVID W. TALLEY,
                                           JR., JUDGE

                                                AFFIRMED


                            WAYMOND M. BROWN, Judge

       Appellant appeals from his conviction in circuit court of kidnapping. 1 On appeal,

appellant’s sole argument is that the circuit court erred in denying his motion for directed

verdict on his kidnapping charge. We affirm.

       Appellant was arrested on February 28, 2014, and charged by information with

kidnapping on March 12, 2014. 2 A trial on the matter was held on April 10, 2015. The

testimony was as follows.




       1
         Appellant was also convicted of false imprisonment in the first degree, domestic
battery in the second degree, two counts of aggravated assault on a family member, two
counts of terroristic threatening in the first degree, a terroristic act, and two counts of
endangering the welfare of a minor in the first degree. He does not appeal these convictions.
       2
       An amended information was later filed reducing the number of kidnapping counts
from 547 to 1. Other changes are irrelevant to this appeal.
                                 Cite as 2016 Ark. App. 126

       Brittney Morgan, a convenience store employee, testified to seeing a “small elderly

lady” come in the store who had been crying, was “shy and nervous,” and “seemed terrified

and as if she wanted to tell [Morgan] something.” The lady told her she had just “escaped”

from her son’s house; that she was “scared” of him; that she was “trying to get away”; and

that her son “abused her, choked her and locked her in a room” that she had been in for

“awhile.” The more the lady talked, the farther she backed away from the store’s door. The

lady stated that she wanted Morgan to call the police when asked. She told Morgan that she

“didn’t want to go back to her son’s home” and said she was “terrified” of him. The woman

was later identified as appellant’s mother, Kazuko Ronk (“Ms. Kay”). 3

       Lieutenant Corey Sanders, of the Magnolia Police Department at the time, testified

that he responded to Morgan’s call to police. He found Ms. Kay in the store appearing as if

she were trying to hide. He described her as having a “shaky” voice, “messy” hair, and dirty

clothing with a “really strong odor about her body.” Ms. Kay told him that she was afraid

of her son; “did not want her son to find her”; and wanted to get out of her son’s home

because he “hits her, had been kicking her and he locked the doors so she could not go

outside.” When asked if she locked herself in her room or if appellant locked her in her

room, she stated that “[appellant] locked [her] in.” She told him that her son had choked

her on four or five occasions, had “struck her across the top of her back and shoulders with

a metal pipe or metal rod,” and had threatened her with a gun “many times.” She said he

used a black gun with a red light that he would shine in her eyes while telling her that he

would kill her the “next time.” She stated that she believed he was going to kill her. She


       3
           In all testimony below, Kazuko Ronk is referred to as “Ms. Kay.”
                                              2
                                Cite as 2016 Ark. App. 126

identified appellant as her son. Lieutenant Sanders admitted that he knew of no reports of

abuse or domestic violence by Ms. Kay to police.

       Lieutenant Sanders helped execute a search warrant on appellant’s house, at which

time appellant was arrested without issue. Lieutenant Sanders described the home as

“completely trashed” with “anything you can imagine piled a couple feet high all through

the house.” He testified that while one can lock most bedroom doors from the inside, the

door knob to Ms. Kay’s room “had been reversed where you could lock it from the

outside.” There was evidence that “extra measures had been taken to secure the doors where

[Ms. Kay] couldn’t open them from the inside, with nail and wood screws.” He noted

seeing a throw latch on the rear door that appeared to have once been screwed down, but

the screws were missing. Ms. Kay told him that she had removed the screws.

       Ms. Kay testified that before the last year and a half—“it started getting bad about a

year and half” ago—she could move around the house, smoke on the porch and go for

walks. She testified that she eventually could not walk anywhere because of the “lock on

the door; [appellant] lock [sic] the door every time” and there was “no exit.” She did not

state exactly when these limitations were imposed. She also testified that “there came a time

when [she] couldn’t get out of [her] room” for what she believed was two weeks’ time

though she was “not exactly sure.”

       She testified that appellant put a pillow over her face once so that she could not

breathe. She stated that appellant had kicked her; choked her; threatened her with a gun,

fired shots in her room four times; and hit her with a pipe. She stated that she was “always

scared of [appellant],” but she never left because she “never [thought she] could get out.”


                                             3
                                   Cite as 2016 Ark. App. 126

        Regarding the day she ran away, she said she turned up the sound on the television

to make appellant believe she was watching it while she ran away. She said she was hiding

behind a counter in the store because she was “so scared he [sic] come in, follow [her].”

        Jessica Ronk, appellant’s wife, testified that the lock on the door on Ms. Kay’s room

was “on backwards to where the lock was on the living room side of the door” and that the

door was “always” locked. She denied believing Ms. Kay was in danger. She agreed that

Ms. Kay “liked to walk,” was “pretty free to do what she wanted to do” and “always came

back” at an earlier time, but stated that Ms. Kay’s going out of her room “became less and

less” with her not being allowed to go anywhere and her walks stopping “within a year” of

their arrest. 4

        Jessica denied seeing appellant physically abuse Ms. Kay, asserting that she was not

allowed in the room during their arguments, but she testified to hearing Ms. Kay “calling,

falling, crying” and hearing things “being knocked off.” She heard appellant tell Ms. Kay

that he would kill her “many times” and that he “wished [Ms. Kay] were dead.” She stated

that appellant “always had a weapon on him,” had fired shots from his gun in the home,

and that her stepdaughters were present when he did so. She testified that she had previously

withheld information because she was “afraid to tell the truth” and “afraid” of appellant.

She stated that the last three years had “a lot of drug use”; “a lot of guns”; and “a lot of

violence, both physical, verbal, emotional, for all members of the house.” She said she was




        4
            Jessica was also arrested and charged in connection with Ms. Kay’s treatment.


                                                4
                                  Cite as 2016 Ark. App. 126

fearful of her husband, noting that he had shot a gun at her. However, she denied that

appellant ever hit her, admitting that she hit him.

       R.R., appellant’s 13-year-old daughter, testified that she saw appellant choke Ms.

Kay once, saw him pull a gun on Ms. Kay, and had heard him threaten to kill Ms. Kay. She

had seen appellant point “more than one gun at people,” including Ms. Kay and Jessica. 5

She testified that Ms. Kay seemed scared. She helped her dad put the screws in the door to

prevent Ms. Kay’s exit. She stated that Ms. Kay was stuck in her room “two or three months

before the arrest” and she “never seen [sic] [her] grandmother go outside the door.” She

did not know why she “couldn’t let her out.” She testified that she left a screwdriver in Ms.

Kay’s room.

       Detective Colton Burks, then of the Magnolia Police Department, testified he helped

execute the search warrant. He recounted what Ms. Kay told him, which corroborated prior

testimony. He noted that one door was barricaded. He observed another door with a “hotel

lock” that could freely open while in Ms. Kay’s room, but he noticed two screw holes

where screws had been. Ms. Kay said she used a screwdriver to remove the two screws from

the “hotel lock[,]” and he found the screws wrapped in a paper towel on a corner table as

Ms. Kay said he would. He verified that the screws found on the table fit the holes. He

found what he believed were bullet holes in Ms. Kay’s room and in the porch connected

to her room.




       5
           It appears that R.R. refers to Jessica as her “mom.”


                                               5
                                 Cite as 2016 Ark. App. 126

       After Detective Burks’s testimony, appellee rested and moved for a directed verdict

on the kidnapping charge. The motion was denied.

       Following the denial of his motion for directed verdict, appellant testified. He denied

that he kidnapped Ms. Kay, falsely imprisoned her, terrorized her, exposed her to serious

physical injury, pointed a gun at her, or threatened her. Things that he did not flatly deny,

he gave an excuse for. He admitted putting locks on her doors, but stated that he did so

because “[Ms. Kay] couldn’t be trusted to walk outside and be by herself for more than an

hour,” having to be looked for on two occasions, and because the family was being harassed.

He asserted that the locks were for her “own good.” He also testified that the reversed

doorknobs were that way when he moved in, and he just never switched them around.

       He admitted shooting a hole in the bathroom floor, but asserted that it was an

accident as he was not intentionally trying to shoot Jessica and that the children were outside

playing when it happened. He also admitted shooting a hole in Ms. Kay’s room and in the

porch just outside her room, but asserted that on the two separate occasions, he was trying

to shoot an alligator and a raccoon outside the house. He admitted being “verbally and

emotionally abusive at times,” but denied being physically abusive, though he admitted

shoving Ms. Kay “several times throughout the years.” He said he did not cover Ms. Kay’s

face with a pillow, but threw it at her. Furthermore, he stated that he did not hit Ms. Kay

with a pipe; he threw a pipe that “deflected off [a cabinet] and bounced onto her.” Despite

the locked doors, he asserted that Ms. Kay had access to the basement which had an exit

from the house.




                                              6
                                 Cite as 2016 Ark. App. 126

       Dr. Julia Wood, a forensic psychologist, testified to what appellant told her during

an August 5, 2014 evaluation, but she did not give any opinion about his mental capacities.

Appellant renewed his motion for directed verdict after Dr. Wood’s testimony and it was

denied. The jury subsequently found appellant guilty of kidnapping, and the circuit court

sentenced him, according to the jury’s recommendation, to twenty-five years’ imprisonment

in the Arkansas Department of Correction. This timely appeal followed

       On appeal, appellant argues that the circuit court erred in denying his motion for

directed verdict on the kidnapping charge. Appellant’s sufficiency argument regarding the

kidnapping charge is preserved; however, appellant has changed the scope of his argument

on appeal. To the extent that he argues that his mother “willingly lived” with him—that

she consented to live with him and therefore could not be kidnapped—we agree with

appellee that appellant did not make this argument below. We also agree with appellee that

appellant did not make the argument below that the circuit court did not find the three

factors necessary to permit kidnapping as a separate offense from an underlying offense. 6 It


       6
          Appellant concedes in his brief that sufficient evidence existed to convict him of
false imprisonment, but cites Hickey v. State, 2010 Ark. 109, in support of his argument that
sufficient evidence did not exist to support a conviction for a separate offense of kidnapping.
He quotes Hickey for the statement that “[a]mong the factors that have been considered by
courts in determining whether a separate kidnapping conviction is supportable include
whether the movement or confinement (1) prevented the victim from summoning
assistance; (2) lessened the defendant’s risk of detection; or (3) created a significant danger
or increased the victim’s risk of harm.” The case Hickey cites, Lee v. State, 326 Ark. 529,
932 S.W.2d 756 (1996), makes it clear that these factors are to be considered in determining
the sufficient amount of restraint needed incidental to rape to permit an additional charge
of kidnapping. See Mayes v. State, 351 Ark. 26, 28, 89 S.W.3d 926, 927 (2002). Appellant
concedes that he restrained Ms. Kay, so even if this point were preserved, this case would
be irrelevant.


                                              7
                                 Cite as 2016 Ark. App. 126

is well settled that a party is bound by the nature and scope of the objections and arguments

made at trial and may not enlarge or change those grounds on appeal. 7 Otherwise, we

address the sufficiency of the evidence pursuant to appellant’s directed verdict motion and

affirm.

          We treat a motion for directed verdict as a challenge to the sufficiency of the

evidence. 8 In reviewing a challenge to the sufficiency of the evidence to support a criminal

conviction, we view the evidence in the light most favorable to the State, considering only

the evidence that tends to support the verdict. 9 We will affirm if the finding of guilt is

supported by substantial evidence, direct or circumstantial. 10 Substantial evidence is that

which is of sufficient force to compel a conclusion one way or the other beyond suspicion

or conjecture. 11 The weight of the evidence and credibility of the witnesses are matters for

the fact-finder, not for the trial court on a directed-verdict motion or this court on appeal. 12




          7
Stew. v. State, 2012 Ark. 349, at 8, 423 S.W.3d 69, 74 (citing Frye v. State, 2009
Ark. 110, 313 S.W.3d 10).
          8
Will. v. State, 2011 Ark. App. 675, at 5–6, 386 S.W.3d 609, 61 (citing Sparacio
v. State, 2009 Ark. App. 350).
          9
         Ingram v. State, 2014 Ark. App. 707, at 7, 452 S.W.3d 595, 599 (citing Satterfield v.
State, 2014 Ark. App. 633, 448 S.W.3d 211).
          10
               Id.
          11
               Id.
          12
               Id.


                                               8
                                 Cite as 2016 Ark. App. 126

The fact-finder is free to believe all or part of a witness’s testimony and may resolve all

questions of conflicting testimony and inconsistent evidence. 13

       A person commits the offense of kidnapping if, without consent, the person restrains

another person so as to interfere substantially with the other person’s liberty with the purpose

of facilitating the commission of any felony or flight after the felony, inflicting physical

injury upon the other person, or terrorizing the other person or another person. 14 Appellant

argues that while there was evidence that he restrained Ms. Kay, as evidenced by his

concession that the charge of false imprisonment was proved, 15 appellee failed to prove that

he did so with the purpose of facilitating the commission of any felony or flight after the

felony, inflicting physical injury upon the other person, or terrorizing the other person or

another person. We disagree.

       There was substantial testimony from Ms. Kay regarding appellant’s threats to kill her

and his physical harm to her. Her testimony was virtually identical to what she told

Lieutenant Sanders and Detective Burks. Appellant’s wife testified that he was verbally and

emotionally abusive; he admitted this. Though he denied any physical abuse, R.R. testified

to seeing him physically abuse Ms. Kay. Despite his assertion that he only stated that he



       13
            Id.
       14
            Ark. Code Ann. § 5-11-102(a)(3)(4)&(6) (Repl. 2013).
       15
          Ark. Code Ann. § 5-11-103(a) (Repl. 2013) states that a person commits the
offense of false imprisonment in the first degree if, without consent and without lawful
authority, the person knowingly restrains another person so as to interfere substantially with
the other person’s liberty in a manner that exposes the other person to a substantial risk of
serious physical injury.


                                               9
                                  Cite as 2016 Ark. App. 126

wished Ms. Kay were dead and did not threaten to kill her, both Jessica and R.R. testified

that they heard him threaten Ms. Kay’s life. Though appellant denied or explained these

witnesses’ testimony in all material aspects, the jury is free to disbelieve the appellant’s self-

serving testimony. 16 The credibility of witnesses is an issue for the jury and not the court. 17

The trier-of-fact is free to believe all or part of any witness’s testimony and may resolve

questions of conflicting testimony and inconsistent evidence. 18 The evidence, when viewed

in the light most favorable to appellee, was sufficient to support appellant’s kidnapping

conviction. We affirm.

       Affirmed.

       VAUGHT and HOOFMAN, JJ., agree.

       Louis L. Loyd, for appellant.

       Leslie Rutledge, Att’y Gen., by: Adam Jackson, Ass’t Att’y Gen., for appellee.




       16
          See Halliday v. State, 2011 Ark. App. 544, at 5, 386 S.W.3d 51, 55; Goodman v.
State, 2009 Ark. App. 262, 6, 306 S.W.3d 443, 446.
       17
Will. v. State, 2011 Ark. App. 675, at 6, 386 S.W.3d 609, 613 (citing Morgan
v. State, 2009 Ark. 257, 308 S.W.3d 147).
       18
            Id.


                                               10